DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., (hereafter Allen), US Patent No. 7,935,221 B2 in view of Marsh, US Patent No.  6,837,972 B2.
With regard to claims 1 and 4, Allen teaches a tissue that could be single ply, single layer or multi-layer; see abstract and column 2, lines 3-6, having basis weight, sheet bulk, Compression energy, GMT, Exponential Compression Modulus (K), Vertical absorbency capacity, falling within the claimed range; see column 3, line 42 through column 4, line 67. Allen teaches that the tissue has basis weight in the range between 35-120 gsm; see column 3, lines 52-58; sheet bulk between 6 to 14 cc/g; see column 3, lines 65-67, Compression Energy (E) between 0.35 N-mm/mm2 (N/mm) to 2.20 N-mm/mm2 (N/mm), which converts to 350 to 2,200 N/m; see column 3, lines 42-51. As it can be seem the properties falling within the claimed range. 
Allen does not teach the use of crosslinked fibers; however, Marsh teaches the making of tissues with crosslinked fibers and teaches that using the crosslinked fibers as suggested, and including Kraft softwood/hardwood having high hemicellulose increases the bulk, without affecting considerably the other properties, e.g., stiffness and tensile; see column 1, lines 42-50 and column 2, lines 10-24. Marsh shows on the table bridging columns 9 and 10, that the use of crosslinked fibers increase the bulk with minor decreasing of the GMT and with an increase in the absorbency capacity. Comparing sample 4 which includes 8% of crosslinked fibers to samples 2 and 3, which do not contain crosslinked fibers, actually shows an increase on the GMT and absorbent capacity. Therefore, it would have been obvious to one of ordinary skill in the art to use the crosslinked fibers along with the other fibers taught by Marsh in the tissue of taught by Allen in order to increase the sheet bulk without affecting other properties of the web.
With regard to claims 2 and 6, Allen teaches GMT from 600 to 1200 g/3 in; see column 4, lines 14-18, which falls within the claimed range and a stiffness index of about 10 or less, calculated as the ratio of the GM Slope and the GMT; see column 4, lines 26-30, which also falls within the claimed range.
With regard to claims 3 and 5, the absorbency capacity is also within the claimed range, i.e., between 8 to about 11 g/g; see column 5, lines 1-3.
Regarding to claim 9, as explained above, Allen teaches multi-layers webs; see column 2, lines 3-6 and Marsh teaches the use of crosslinked fibers in one layer of a multi-layered web, one layer with the crosslinked fibers and the other without the crosslinked fibers; see column 2, lines 25-36.
With regard to claim 17, Allen teaches a process of making multi-layered tissues by using a multilayer headbox containing different type of fibers which are deposited onto a moving wire, and drying the tissue using non-compressive process, by through-air-drying (TAD),  to consistency between 94 to 99 %; see column 10, lines 49-52, and then calendering the dried web to obtain a tissue having properties falling within the claimed range; see rejection of the tissue above and paragraph bridging columns 1 and 2 of Allen. Allen does not teach the use of crosslinked fibers, but as discussed above, the use of crosslinked fibers in one or more layers would have been obvious to one of ordinary skill in the art. 
With regard to claim 18, the use of the crosslinking agents of claim 18 is taught by Marsh on column 2, line 59 through column 3, line 60, 
With regard to claim 19, optimizing the amount of fibers would have been obvious to one of ordinary skill in the art in other to obtain desired property/properties, e.g., increase of the bulk without significant decrease on tensile or increase of stiffness, etc.
Regarding to claim 20, Allen teaches the calendering of the web by passing the web through a nip and teaches that calendering reduces the bulk greater than 20%; see paragraph bridging columns 10 and 11. As to the lineal pressure at the nip this should be inherent to the reference, because it obtains the same bulk reduction, or at the very least using lineal pressure above 50 pli to obtain the claimed bulk reduction would have been obvious to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of the remarks, filed on December 18, 2020, with respect to claims 7 and 10-16 have been fully considered and are persuasive.  The rejection of claims 7 and 10-16 has been withdrawn. 
Applicant's arguments filed on December 18, 2020 with regard to the claims 1-6 and 17-20 have been fully considered but they are not persuasive.
Applicants argue that one of ordinary skill in the art would not be motivated to add crosslinked fibers to the main reference, Allen, because Marsh, the secondary reference, shows that using cross-linked fibers above 8% by weight would actually lose strength. However, the secondary reference shows no such effect when the crosslinked fibers are added to levels lower than 10, i.e.,  8% by weight, (this is shown in the table shown by applicants), and therefore, one of ordinary skill in the art would have reasonable expectation of success if the crosslinked fibers were added within the range, i.e., less than 10. Since the above claims include ranges below 10 % by weight then the combination of reference still reads on the claims, as claimed.
Allowable Subject Matter
Claims 10-16 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applicants arguments filed on December 18, 2020, with regard to claims 7 and 10 are convincing, i.e., there would no motivation to one of ordinary skill in the art to use crosslinked fibers in the claimed range. Note also that claims 17-18 and 20 are not limited by any amount and claims 19 includes a range of less than 10% by weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “High Bulk Tissues.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF